Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed March 2, 2022 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1-4, 6-11, 13-16, 18, and 19 have been amended.  Claim 20 has been cancelled.  Accordingly, claims 1-19, 21, and 22 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 20 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 2, 13, 15, and 16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bojeva et al. (US 2005/0131493 A1), is hereby, withdrawn.
5.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 2, 13, 15, and 16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sohn et al. (US 2007/0238112 A1), is hereby, withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite in reciting, “certain direction” and “intrinsic response” because “certain” and “intrinsic” as used in the claim, are subjective terms lacking a comparative basis for defining their metes and bounds.
Claim 1 further lacks antecedent basis in reciting, “and detect the response.” Perhaps, Applicant intends, “and detect the intrinsic response.”
Claim 1 also lacks antecedent basis in reciting, “the probing function.” It is further unclear what this “probing function” is in relation to the probing unit. 
Claim 2 is vague and indefinite in reciting, “treating the biological subject” because “treating” as used in the claim, is a subjective term lacking a comparative basis for defining its metes and bounds. Is there a treatment component being contacted with the biological substance?
Claim 4 lacks clear antecedent basis in reciting, “the surfaces of the microdevice.” Perhaps, Applicant intends, “the multiple surfaces of the microdevice.”
Claim 6 is confusing in relation to claim 3 which also depends from claim 1 in reciting, “a component for storing or releasing the one or more elements” because it is unclear what the instant “component” is that stores the one or more elements given that in claim 3, the one or more elements appear to be coated onto multiple surfaces of the microdevice. 
Claim 6 lacks clear antecedent basis in reciting, “the cell” because claim 1 recites “cells.”
	Claim 18 lacks antecedent basis in reciting, “the probe to move the biological subject.”
	Claim 19 lacks clear antecedent basis in reciting, “the probing unit in the apparatus.” Perhaps, Applicant intends, “the probing unit in the micro-device.” 
	Claim 21 is ambiguous in relation to amended claim 1 because it is unclear how the unit components of claim 21 relate structurally and functionally with the microdevice components recited in claim 1. 
Claim 22 is also ambiguous in relation to amended claim 1 because it is unclear how the claimed apparatus having the unit components of claim 21 and the microdevice components in claim 1, is configured to be integrated onto a single device or assembled on a board. 

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 22 of U.S. Patent No. 10,895,573. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite an apparatus for interacting with a biological subject passing through the apparatus, comprising a micro-device comprising a probing unit and a detector; wherein the probing unit is configured for sending a signal on to the biological subject to stimulate the biological subject and cause it to have an intrinsic response; wherein the probing unit or the detector is configured to directly contact the biological subject and detect the intrinsic response from the biological subject; wherein the biological subject comprises cells, proteins, or DNAs; and wherein the biological subject travels in a specific direction through the microdevice, the detection takes place after the biological subject travels within a distance from the probing unit. 
The interaction with the biological subject is probing, detecting, communicating with, treating, or modifying with an electrical, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro- chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro- chemical-mechanical, physical, or mechanical signal.  The microdevice comprises multiple surfaces coated with one or more elements and a control system for releasing the one or more elements; and  a component for storing or releasing the elements onto the surface of a cell or into the cell, and a circuitry for controlling the release of the elements.  The signal is in the form of one or more released elements, which is a biological component, a chemical compound, a bio-physical component, a bio-chemical component; wherein the chemical component comprises Ca, C, Cl, Co, Cu, H, I, Fe, Mg, Mn, N, O, P, F, K, Na, S, or Zn. The apparatus further comprises a biological subject delivery unit, a pre-processing unit, a channel, a detection unit, a data storage unit, a data analysis unit, a central control unit, a biological sample recirculation unit, and a waste disposal unit.
	This detection is maintained for reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claims 1-19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jardemark et al. (US 2004/0182707 A1).
	Jardemark et al. disclose an apparatus (microfluidic system) for interacting with a biological subject passing through the apparatus, comprising a micro-device (electrode devices) which comprises a probing unit (nanoelectrodes) and a detector (Abstract; 0032, 0062).The probing unit (tapered nanotip) is configured for sending an electrical signal to the cell in biological subject to stimulate the cell and cause it to have an intrinsic (electrophysiological) response to the signal; wherein the probing unit is configured to directly contact the cell by insertion and a detector detects (measures) the intrinsic response from the cell (Abstract; [0009, 0018, 0028, 0029, 0040, 0050, 0056, 0066, 0070, 0075, 0117, 0161, 0197, 0288]; Figure 6; Figure 11A). The intrinsic electrophysiological response from the cell comprises a change in local ion channel concentration or action potential (electrical property); wherein the biological subject comprising the cell travels (flows) in a specific direction through microchannels of the microdevice, the detection takes place after the biological subject travels within a distance from the probing unit [0009, 0042, 0051, 0052, 0056, 0161, 0117, 0171, 0272, 0288].
The micro-device comprises multiple surfaces (an array of nanoelectrodes; walls defining a lumen) (Abstract; [0010-0012, 0019, 0035, 0110] or substrates coated with one or more elements; wherein the element is any one or more of Ca, Na, Cl, K (electrolytes), a chemical compound (agonist, antagonist, drug, potential toxin) carried in liquid solution (electrolyte solution) and a control system having a component (pipet tip) for storing or releasing the elements into the cell(s) ([0020, 0027, 0110]; Figure 5A; Figure 6; Figure 10B), and a component/unit which is a pressure control circuitry (insertion, injection control) for controlling the release of the elements via mechanical energy or force (pressure control, valves), electrical energy (electroinjection): pulsed electrical voltage [0017, 0018, 0020, 0028, 0088]. The energy for release of the elements (i.e. signal) may be constant, pulsed at a desired frequency, or pulsed at a frequency range of 4.5 Hz or 25 Hz which is within the recited range 1x104 Hz to about 100 MHz [0215, 0216, 0219]. The apparatus further comprises a probe (movable holding pipet) that moves the cell and optionally comprises a flexible supporting structure (positioner) to extend or contract the probing unit to move the cell.  The microdevice has a controlling circuit and able to move the cell [0032, 0042, 0046]. In paragraph [0280], Jardemark et al. teach that the electric signal comprises oscillation of a biological or bio-chemical component (ligand-gated channel or chemical mediated neurotransmission and the response comprises a change in local ion concentration, specifically Ca (calcium), K (potassium) channel oscillating form (i.e. behavior) at oscillatory frequency [0280]. Jardemark et al. teach that the micro-device is coated with biologically compatible film (i.e. electrically conductive material, an electrically insulating material, a biological material, semiconductor material) [0013, 0016, 0020, 0127-0130, 0173]).  The apparatus further comprises a biological subject delivery unit, a pre-processing unit (processor), a network of channels, a detection unit, a data storage unit, a data analysis unit, a central control unit (i.e. amplifier, a display, and an A/D converter), a biological sample recirculation unit, and a waste disposal unit; and is specifically integrated into a single device or assembled on board ([0029-0031, 0041, 0050, 0053, 0055, 0059, 0063, 0187, 0191, 0214, 0211, 0226, 0234, 0273, 0275]; Figure 10B; Figure 11A). With respect to the recitation of “biological sample recirculation unit”, Jardemark et al. disclose that a disclosed channel configuration allows for recycling of fluid that is delivered to the biological subject [0059, 0063, 0211]. 
  
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10.	Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. 
	A) Applicant amended claim 1 to recite “an apparatus for interacting with a biological subject passing through the apparatus, comprising a micro-device comprising a probing unit and a detector; wherein the probing unit is configured for sending a signal on to the biological subject to stimulate the biological subject and cause it to have an intrinsic response; the probing unit or the detector is configured to directly contact the biological subject and detect the intrinsic response from the biological subject; wherein the biological subject comprises cells, proteins, or DNAs; and the biological subject travels in a specific direction through the microdevice, the detection takes place after the biological subject travels within a distance from the probing unit” and argues that Jardemark et al. fails to disclose or suggest all the limitations of claim 1, as amended.
	Applicant’s argument is not persuasive because Jardemark et al., indeed, teach 
an apparatus for interacting with a blood sample (biological subject) passing through the apparatus (flowing through a microchannel) microdevice, which comprises a probing unit (nanoelectrode or tapered nanotip) and a detector; wherein the probing unit is configured for sending electrical signal on to a cell of the biological subject to stimulate the cell and cause it to have an intrinsic electrophysiological response; wherein the probing unit or the detector is configured to directly contact (via insertion) the cell and detect the intrinsic response from the cell; and wherein the cell in the biological subject travels in a specific direction through microchannels of the microdevice, and the detection takes place after the biological subject travels within a distance from the probing unit [0042, 0117]. Accordingly, claim 1 and dependent claims, therefrom, does not appear to exclude the teaching of Jardemark et al. 

11.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 11, 2022